Citation Nr: 0800621	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-40 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder, recurrent, with panic 
disorder (previously evaluated as adjustment disorder) prior 
to February 13, 2004.  

2.  Entitlement to an increased evaluation in excess of 30 
percent for major depressive disorder, recurrent, with panic 
disorder (previously evaluated as adjustment disorder) from 
February 13, 2004.  

3.  Entitlement to an initial evaluation in excess of 60 
percent for coronary artery disease, status post myocardial 
infarction.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraines prior to February 13, 2004.

5.  Entitlement to an increased evaluation in excess of 50 
percent for migraines from February 13, 2004.

6.  Entitlement to service connection for right elbow lateral 
epicondylitis (claimed as right arm tendonitis).


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  In that decision, the RO denied 
service connection for right arm damage or disease.  The RO 
granted service connection for (1) adjustment disorder and 
assigned a 10 percent evaluation; (2) coronary artery disease 
with myocardial infarction and assigned a 10 percent 
evaluation; and (3) migraines and assigned a 0 percent (non-
compensable) evaluation, all effective February 1, 2003.

In a September 2003 rating decision, the RO continued the 
previous denial of service connection for right elbow lateral 
epicondylitis (claimed as right arm tendonitis).  The RO 
granted an increased 60 percent evaluation for coronary 
artery disease with myocardial infarction; and granted an 
increased 30 percent evaluation for migraines, all effective 
February 1, 2003.  Thereafter, the RO informed the veteran in 
an October 6, 2003, letter that the assignment of these 
ratings for the heart disease and migraine headaches was a 
complete grant of the appeal.  That is incorrect.  The 
veteran did not limit his disagreement to assignment of a 
specific rating, and higher ratings are available for these 
conditions.  Therefore, as discussed in more detail below, 
the veteran's notice of disagreement with the initial ratings 
remains pending.

In a July 2004 rating decision, after receiving new evidence, 
the RO granted an increased 30 percent evaluation for major 
depressive disorder, recurrent, with panic disorder 
(previously evaluated as adjustment disorder); and an 
increased 50 percent evaluation for migraines, all effective 
February 13, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Coronary Artery Disease, Status Post Myocardial 
Infarction; Migraines

The veteran submitted a timely April 2003 notice of 
disagreement to the March 2003 rating decision.  The veteran 
expressed disagreement with the decisions made on the issues 
of coronary artery disease and migraines.  However, a 
statement of the case which addresses the issues of 
entitlement to (1) an increased evaluation for coronary 
artery disease, status post myocardial infarction; and (2) an 
increased evaluation for migraines; has not been associated 
with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2007); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).



2.  Right Elbow and Major Depressive Disorder

The RO issued a November 2004 statement of the case which 
addressed the veteran's claims for an increased evaluation 
for major depressive disorder, recurrent, with panic 
disorder, and for service connection for the right elbow 
condition.  The veteran perfected this appeal in November 
2004.  The Board finds, however, that additional development 
is necessary prior to appellate review of the veteran's 
claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The veteran reported in a May 2006 release of information and 
in a September 2006 statement that that he had applied for 
disability benefits from the Social Security Administration 
(SSA).  He indicated that SSA medical records were relevant 
to his claimed conditions and requested that those records be 
associated with his claims file.  The veteran also noted that 
his son, R.D.S., Jr. had also applied for SSA benefits, and 
emphasized that his own claim for benefits should be 
distinguished from that of his son.  SSA records have not 
been included in the claims file.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to (1) an increased 
evaluation for coronary artery disease, 
status post myocardial infarction; and 
(2) an increased evaluation for 
migraines.  The veteran should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The RO should advise the veteran that 
the claims file will not be returned to 
the Board for appellate consideration 
of these issues following the issuance 
of the statement of the case unless he 
perfects his appeal.

2.  The RO should request, from the SSA, 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as medical records 
relied upon concerning that claim.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in 
the veteran's claims file.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
